* Corpus Juris-Cyc References: Appeal and Error, 3CJ, section 641, p. 749, n. 38; 4CJ, section 3122, p. 1130, n. 61; Equity, 21CJ, section 7, p. 32, n. 72; section 10, p. 33, n. 88; Husband and Wife, 30CJ, section 672, p. 952, n. 90; section 871, p. 1076, n. 1; section 877; p. 1079, n. 47; Parent and Child, 46CJ, section 35, p. 1258, n. 6; Trial, 38Cyc, p. 1291, n. 1.
The appellant went to Chicago about the 1st of November, 1926. The appellee, as we understand the record, never finally refused to go to appellant in Chicago, and make her home there with him, until about the 1st of June, 1927. During that period of seven months it was the duty of appellant to support appellee and their child. The chancellor found, in his decree, that fifteen dollars per month would be a reasonable amount to require appellant to furnish appellee for her support, and twelve dollars and fifty cents per month for the support of their child.
We see no reason why the decree of the chancellor should have been different except as to the maintenance of appellee after June 1, 1927. After the 1st of June, 1927, under the evidence in this case, appellee was entirely without justification in refusing to join her husband and make her home with him in Chicago. Her excuse was that she did not love him, and preferred to live in Mississippi. Under the law, after that refusal on her *Page 206 
part, appellant was under no duty to afford her a separate maintenance.
It follows from these views that the decree of the chancellor is affirmed, so far as the allowance for the support of the child is concerned, and for appellee's support for the seven months beginning November, 1926, and ending with the month of May, 1927; but the decree is reversed as to any allowance to appellee after the latter date.
Decree will therefore be entered here against appellant in accordance with this opinion.
Affirmed in part and reversed in part, and decree here.
Affirmed and reversed.